KING, Associate Judge,
concurring:
I join the majority opinion in every respect except for the final sentence of footnote 3 which expresses a preference for a jury instruction defining the term usable amount. See Thomas v. United States, 619 A.2d 20, 27 (D.C.1992). While I have no objection to such an instruction, if the usable amount requirement is retained, I think the more prudent course is the one suggested by Judge Sullivan, in his separate opinion in Thomas, supra, at 29-30, which calls for a reevaluation, by the en banc court, of the usable amount requirement.1 See also Wishop v. United States, 531 A.2d 1005, 1009-10 (D.C.1987) (Stead-man, J., concurring).

. The government, in this case, requested that we abolish the usable amount requirement. Ante at 32 n. 2.